Citation Nr: 0513149	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
mood disorder with depressive features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
April 1958.

In February 2003, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, granted the 
veteran's claim for service connection for a mood disorder 
with depressive features and assigned a 30 percent rating.  
He responded by submitting a statement in April 2003, well 
within the allotted 
one-year appeal period, requesting a rating higher than 30 
percent.  See, e.g., Fenderson v. West, 12 Vet. App. 119 
(1999) (when a veteran timely appeals the initial rating 
assigned for a disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  The RO issued a 
decision in June 2003 denying an initial rating higher than 
30 percent, and this appeal to the Board of Veterans' Appeals 
(BVA or Board) ensued.

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons discussed below, 
the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board realizes that he 
was provided a letter in May 2003 containing an explanation 
of the evidence needed to show his entitlement to a higher 
rating.  However, that letter did not provide an adequate 
explanation of the provisions of the VCAA, including notice 
of his rights and responsibilities under this law and whose 
ultimate responsibility - his or VA's, it is in obtaining 
the supporting evidence.  So that letter did not comply with 
the VCAA.  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  And the Board, itself, cannot correct this 
procedural due process deficiency; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board also realizes the veteran underwent VA psychiatric 
examinations in November 2002 and May 2003.  Indeed, the 
objective clinical findings and opinion obtained from the 
November 2002 evaluation were the reason the RO granted 
service connection for a mood disorder with depressive 
features in February 2003 and assigned a 30 percent 
disability rating.  But the report of that VA examination and 
even the one from the subsequent May 2003 VA examination do 
not provide information concerning all of the objective 
clinical findings needed to properly evaluate the psychiatric 
condition at issue.  More specifically, questions abound 
concerning the veteran's current mental status based on those 
VA examination reports, other VA medical records, and 
statements from his VA care providers.  So the extent of his 
social and industrial impairment is unclear.

In this regard, the Board observes that the veteran has 
received a vast array of Global Assessment of Functioning 
(GAF) scores - ranging from 38 in May 2003 to 61 at his 
November 2002 VA examination, without an explanation as to 
the patent disparities between these scores and without 
differentiation of the impact of his nonservice-connected 
disabilities on them.  Moreover, none of the evaluating 
clinicians have attempted to distinguish between the 
functional impairment caused by his service-connected mood 
disorder, with depressive features, and his nonservice-
connected PTSD in an effort to accurately evaluate the 
manifestations and extent of his symptomatology due to his 
mood disorder and the resulting social and occupational 
impairment.  This is especially important because, 
when rating his mood disorder, with depressive features, VA 
adjudicators must be able to clinically distinguish by 
competent medical opinion the extent of his functional 
impairment that is attributable to his mood disorder from 
that which is due to unrelated factors.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).


Presently, however, the Board simply cannot render an 
informed decision concerning the level of disability 
attributable to the service-connected mood disorder, with 
depressive features, in the absence of specific medical 
information regarding the coexisting disabilities - but in 
particular the PTSD.  See Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

Thus, the veteran should be provided another VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his mood disorder with 
depressive features.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter 
concerning his claim for an initial 
rating higher than 30 percent for his 
mood disorder with depressive features.  
The prior letter, sent in May 2003, is 
insufficient.  The VCAA notice must:  (a) 
inform him about the information and 
evidence not of record that is necessary 
to substantiate his claim; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to the claim, 


including evidence suggesting his mood 
disorder with depressive features is more 
severe than currently rated.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).

And the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected mood disorder, 
with depressive features, under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9435 
(2004).  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
mood disorder with depressive features, 
as opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  
This includes PTSD.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annually, between April 2002 and the 
present, including an explanation of all 
significant variations.  This includes, 
if possible, sorting what measure of the 
GAF score is attributable to the 
mood disorder with depressive features, 
versus other conditions that are not 
service-connected (whether mental and/or 
physical), including PTSD.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his mood 
disorder with depressive features.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  



3.  Then readjudicate the veteran's claim 
for an initial rating higher than 30 
percent for the mood disorder with 
depressive features in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


